Citation Nr: 1706574	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a back disability.   

4.  Entitlement to an initial, compensable rating for service-connected posttraumatic arthritis of the left great toe, metatarsophalangeal (MTP) joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to February 1973 and from January 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Des Moines, Iowa now retains jurisdiction over this appeal.  

In the April 2009 rating decision, the RO, in pertinent part, denied service connection for PTSD and declined to reopen previously denied claims of service connection for a back disability, hypertension, and a bilateral foot disability.  The Veteran subsequently perfected an appeal as to each claim adjudicated in the April 2009 rating decision.  See July 2009 Notice of Disagreement (NOD); February 2010 VA Form 9.  

In September 2012, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of that hearing is associated with the claims file.  During the hearing, the Veteran testified that he was only appealing the issues involving his left foot, back, hypertension, and PTSD disability and withdrew the appeal as to the other issues adjudicated in the April 2009 rating decision.  

Thereafter, in May 2014, the Board issued a decision that dismissed the appeal as to the issues the Veteran withdrew at the Board hearing, reopened the issues of service connection for a back disability, hypertension, and left foot disability, and remanded the reopened issues.

While the appeal was in remand status, the RO issued a rating decision in November 2014 that granted service connection for posttraumatic arthritis of the left great toe, MTP joint and assigned an noncompensable (zero percent) rating, effective December 18, 2008, which was considered a full grant of the service connection benefit sought with respect to the claimed left foot disability.  However, in June 2015, the Veteran submitted an NOD as to the initial rating assigned to his service-connected left toe disability, thereby triggering the appeal process, as will be discussed in the Remand section of this decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The development requested with respect to the other issues on appeal was accomplished and the appeal was returned to the Board for further consideration.  

For reasons discussed below, the issues of entitlement to service connection for a back disability and an acquired psychiatric disorder, as well as the issue of entitlement to a higher, initial rating for service-connected posttraumatic arthritis of the left great toe, MTP joint, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hypertension is related to service, and hypertension did not manifest itself to a compensable degree within one year of service.  



CONCLUSION OF LAW

Hypertension was not incurred in service and may not be presumed to have been incurred in or aggravated by such service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is seeking service connection for hypertension.  During the September 2012 hearing, the Veteran testified that, during both of his periods of active duty, his blood pressure was elevated and he was also seen for hyperventilation, light-headedness, and dizziness.  He testified that he was told to watch his diet but was not diagnosed with hypertension or given medication until after he was discharged from service.  In this regard, he testified that he was prescribed medication within four to five months of discharge from service and that he began to receive treatment and medication from VA for hypertension within a few years of service.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101).  Diagnostic Code 7101 provides that hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is to be rated as 10 percent disabling.  38 C.F.R. § 4.104, (Diagnostic Code 7101).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this context, the provides that where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the record reveals the Veteran has a current diagnosis of hypertension.  See July 2014 VA Hypertension Disability Benefits Questionnaire; VA treatment records.  Accordingly, the first element of service connection is established.  

However, the preponderance of the evidence is against a finding that the Veteran's hypertension had its onset in service, is related to an injury or disease incurred in service, or manifested to a compensable degree within one year of his separation from active military service. 

The Veteran's service treatment records (STRs) show that he reported having a history of high blood pressure on his pre-enlistment examination in January 1969, although his blood pressure was within normal limits (120/84) at that time.  In July 1969, the Veteran reported to the emergency room with an elevated blood pressure of 150/110 and stated that he woke up dizzy and was very upset for no reason, although he had been experiencing increased stress on his job.  The Veteran explained his previous report of a history of elevated blood pressure, stating that this occurred when he was playing football before service and that he was told he could no longer play.  No additional information was obtained regarding any continued history of elevated blood pressure readings thereafter, and the examining physician provided an assessment of essential hypertension versus hyperventilation syndrome.  The subsequent STRs do not reflect that the Veteran manifested an elevated blood pressure again, although the clinician who conducted the December 1972 medical examination noted that he had high blood pressure four months before that examination.  However, the Veteran's blood pressure was within normal limits at that examination, as well as examinations conducted in April and November 1974, as well as his October 1977 separation examination.  

While the Veteran has asserted that his blood pressure was elevated during service and the STRs show that his blood pressure was elevated on one occasion, the Board finds probative that STRs do not show consistently elevated blood pressure readings or a confirmed diagnosis of hypertension, including at separation from service.  In fact, the Veteran's blood pressure readings were consistently within normal limits after the only time his blood pressure was elevated in July 1969, including at the examinations conducted at the end of both periods of active duty when his blood pressure was 128/60 and 130/80.  See reports of medical examination dated December 1972 and October 1977.  

Additionally, the Board notes that neither elevated blood pressure readings nor a diagnosis of hypertension is shown by the evidence of record during the Veteran's first post-service year or for many years thereafter.  In this regard, the Veteran testified that he was given medication for hypertension within months of service; however, during the July 2014 VA examination, the Veteran stated that he did not remember being on medication soon after service and there is no objective evidence confirming that he had consistently elevated blood pressure readings or was diagnosed with or treated for hypertension within one year of service.  In fact, the July 2014 VA examiner noted that the Veteran's hypertension was diagnosed in the 2000s and there is no other objective evidence of record that establishes the initial onset of the disability.  The Board finds probative that the Veteran has not identified or submitted any objective evidence showing he experienced or received treatment for recurrent or persistently elevated blood pressure shortly after service.  

Therefore, the Board concludes there is no competent lay or medical evidence of record that shows hypertension was diagnosed within one year of the Veteran being separated from service and, thus, the evidence preponderates against the grant of service connection of a presumptive basis.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a). 

In evaluating this claim, the Board finds probative that, when the Veteran is first shown to receive treatment for hypertension, neither he nor the examining physician attributed his hypertension to service.  See September 2011 VA treatment record.  Moreover, there is no probative evidence of record showing the Veteran has manifested elevated blood pressure readings since service, which weighs against any assertion of continuity of related symptomatology since service. 

In addition to the foregoing, the physician who conducted the July 2014 VA hypertension DBQ opined that it is less likely as not that the Veteran's hypertension was caused by or a result of his military service.  In making this determination, the VA examiner noted that hypertension is a chronic condition characterized by sustained elevations in blood pressure confirmed by multiple readings and that the diagnosis of chronic hypertension involved measuring blood pressure repeatedly in a patient who is medically stable and not experiencing acute pain or anxiety.  In this context, the VA examiner noted that the Veteran's blood pressure was sporadically elevated during service and occurred during periods of pain and psychological distress.  He also noted that his blood pressure was normal at separation from his first period of service and that there is no evidence of sustained blood pressure readings in the second period of service.  The July 2014 VA examiner also noted that, while the exact etiology of hypertension is not completely understood, the preponderance of medical literature supports that it is related to genetics and lifestyle factors.  

The July 2014 VA opinion is considered the most competent, credible, and probative evidence as to whether the Veteran's hypertension is related to his military service.  Notably, the examination report reflects that the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The VA examiner also provided a complete rationale in support of his opinion that discussed all relevant facts in this case, as well as related medical literature.  There is no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or misstated any relevant fact.  In fact, the VA examiner's opinion is consistent with the other evidence of record, specifically the service and post-service evidence which does not show the Veteran manifested consistently elevated blood pressure readings during service, during his first post-service year, or is otherwise related to any event or injury that occurred during service.  

In this case, the Board has considered the Veteran's lay assertions in support of his claim.  While the Veteran is certainly competent to report that he experienced elevated blood pressure readings during service, his STRs do not show consistently elevated blood pressure readings.  As hypertension requires sustained elevations in blood pressure confirmed by multiple readings, the Veteran's lay assertions, alone, i.e., without corroborating medical evidence, are not sufficient to establish a diagnosis of hypertension in this case.  Moreover, the Veteran is not shown to be qualified through specialized education, training, or experience to offer an opinion as to the etiology of his hypertension and, thus, his assertions in this regard have no probative value, particularly given that he cannot support his claim or counter the competent and probative medical opinion of record.  

For all of the foregoing reasons, the Board finds the preponderance of the evidence is against the grant of service connection for hypertension.  Accordingly, the Veteran's claim must be denied and the benefit-of-the-doubt doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

With respect to the issue of service connection for a back disability, the record reflects that the Veteran initially asserted that his disability was incurred as a result of his military service, including the heavy lifting he was required to do and a motor vehicle accident that occurred therein.  See December 2008 VA Form 21-526, Application for Compensation or Pension; September 2012 Board hearing transcript.  However, he has more recently asserted that his back disability is aggravated by his, now, service-connected left toe/foot disability.  In this regard, the evidence shows the Veteran's service-connected left toe disability compromises and results in pain on weight-bearing and that his back disability is aggravated by standing and walking.  See July 2014 VA foot and spine examination reports.  

When determining service connection, all applicable theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

While the evidentiary record contains a medical opinion that addresses whether the Veteran's current lumbar and thoracic spine disabilities are directly related to his military service, the record does not contain an opinion that addresses whether the current spine disabilities are secondary to (caused or aggravated by) his service-connected left toe disability.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  As there is no medical comment or opinion addressing any such relationship, the Board finds that an additional medical opinion is needed that addresses the theory of secondary service connection.  

The Board finds that an additional medical opinion is also needed with respect to the issue of service connection for an acquired psychiatric disorder.  The Veteran has asserted that service connection is warranted for an acquired psychiatric disability, which he specifically claimed as PTSD, as a result of a military sexual trauma that occurred during service.  

In July 2014, the physician who evaluated the Veteran stated that the Veteran did not meet the criteria for PTSD but, instead, met the criteria for a diagnosis of major depressive disorder with anxious distress.  The examiner opined that it is less likely as not that the Veteran's depressive disorder is related to or caused by the reported military sexual trauma, noting that the evidence shows his depression is primarily in response to his marital and family problems.  The examiner also stated there are no clear indicators for or against the presence of the alleged assault, as the records show the Veteran was consistently evaluated as an excellent worker.  

While the July 2014 VA examiner provided a rationale in support of his opinion, it is not clear if the examiner adequately considered the evidence of psychological or emotional complaints in service.  In May 1969, the Veteran complained of dizziness.  He complained of dizziness again in July 1969, with additional complaints of being upset and increased job stress, and he also had elevated blood pressure.  The clinician who evaluated him at that time questioned whether he had a diagnosis of essential hypertension or hyperventilation syndrome.  There is no evidence of continued elevated blood pressure during service but the Veteran continued to complain of hyperventilating, including in February, April, and June 1972, with additional complaints of shortness of breath and vertigo in March 1972.  In December 1972, he reported having depression and excessive worry, which the examiner noted was related to personal problems.  In April 1974, he reported having nervous trouble and, in November 1974, the examining physician noted his history of hyperventilation, shortness of breath, and dizziness and provided an additional notation of anxiety.  

The post-service treatment records show the Veteran has consistently reported that he experiences depression due to his family, marital, and financial problems and only occasionally reported his military sexual trauma.  Indeed, clinicians have consistently diagnosed him with depression and often indicated that his depression is related to his personal problems.  See e.g., VA treatment records dated April 2007, September 2009, October 2011, and October 2012. 

However, the evidence of record shows he has also been diagnosed with generalized anxiety disorder.  See private treatment records dated May and July 2013.  In fact, as noted, the July 2014 VA examiner noted that his depression included anxious distress.  In this context, the Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The evidence in the STRs that is summarized above raises a question as to whether the Veteran's complaints of hyperventilation, shortness of breath, palpitations, and sporadically elevated blood pressure were panic attacks or some other early manifestation of his generalized anxiety disorder or depression or, in the alternative, is likely a response to his alleged military sexual trauma.  Given that the July 2014 VA opinion and other medical evidence of record does not address this question, the Board finds an additional medical opinion would assist in providing a fully informed decision as to the issue of whether any currently manifested acquired psychiatric disorder was incurred during or as a result of the Veteran's military service.  

Finally, as noted in the Introduction, following the issuance of the November 2014 rating decision, the Veteran filed a timely NOD as to the initial noncompensable rating assigned to his service-connected posttraumatic arthritis of the left great toe, MTP joint (left toe) disability.  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  Under these circumstances, the Board is required to remand this issue for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2016).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the medical professional who conducted the July 2014 VA spine examination to review the entire claims file, including a copy of this REMAND, and provide an addendum opinion. 

If the July 2014 VA examiner is unavailable, request that another qualified physician or medical professional provide the requested opinion.  Likewise, if another examination is needed to provide the requested opinion, such an examination should be scheduled.  

With respect to the diagnosed lumbar and thoracic spine disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused OR (b) is or has been aggravated (worsened beyond natural progression) by service-connected posttraumatic arthritis of the left great toe, MTP joint, including any functional impairment caused thereby.  

An opinion must be provided with respect to (a) and (b) for the diagnosed lumbar and thoracic spine disabilities.  

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions.

A complete rationale must be provided for each opinion offered.  

2. Arrange for the medical professional who conducted the July 2014 VA mental disorders examination to review the entire claims file, including a copy of this REMAND, and provide an addendum opinion. 

If the July 2014 VA examiner is unavailable, request that another qualified physician or medical professional provide the requested opinion.  Likewise, if another examination is needed to provide the requested opinion, such an examination should be scheduled.

With respect to every psychiatric disorder manifested during the appeal period, i.e., since December 2008, including generalized anxiety disorder and major depressive disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred in or is otherwise related to his military service, including his alleged military sexual trauma.  

In addressing the above, the physician must specifically address whether the Veteran's complaints of hyperventilation, shortness of breath, palpitations, and sporadically elevated blood pressure during service were (a) panic attacks or some other early manifestation of his generalized anxiety disorder or depression or, in the alternative, (b) is likely a response to his alleged military sexual trauma.  

An opinion must be provided with respect to (a) and (b) for every psychiatric disorder manifested during the appeal period.  

If the examiner finds that the Veteran's in-service complaints were likely a response to the alleged military sexual trauma, the physician should also provide an opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) the Veteran met the DSM-IV (rather than DSM-5) criteria for PTSD shortly before, at the time of, or during the pendency of this claim. i.e., since December 2008, even if currently asymptomatic or resolved.  

A complete rationale must be provided for each opinion offered.  

3. Furnish an SOC to the Veteran and his representative addressing the issue of entitlement to an increased rating for service-connected posttraumatic arthritis of the left great toe, MTP joint.  This claim should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


